EXHIBIT ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 15, 2008 (the “Closing Date”), by and between Bear Holdings, Inc. (“Purchaser”), a wholly owned subsidiary of Westmoore Holdings, Inc. (the “Parent Company”), and Bear Industrial Supply & Manufacturing, Inc. (the “Company”) on the other.The Purchaser, the Parent Company, and the Company shall sometimes be collectively referred to herein as the “Parties”. WHEREAS, Purchaser desires to acquire the assets of the Company (the “Assets”) set forth in Exhibit A hereto, pursuant to the terms of this Agreement; WHEREAS, the Company desires to sell the Assets to the Company, pursuant to the terms of this Agreement. NOW, THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements herein contained, the parties hereby agree as follows: Sale of
